PER CURIAM.
This is the second time that this case has been before this court. 182 Fed. 464, 104 C. C. A. 608. In the examination of the present record we have had the aid of extended argument and elaborate briefs relating to each assignment of error relied on. After a careful examination of the record and the authorities cited we have reached the conclusion that the record is without error such as would entitle the accused to a new trial. It follows that the judgment of the Circuit Court must be affirmed.